

117 HR 3049 IH: No Communist Countries Participating in Lobbying Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3049IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Johnson of Louisiana (for himself, Mr. Banks, Mr. Steube, Mr. Weber of Texas, Mr. Roy, and Mrs. Hinson) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Lobbying Disclosure Act of 1995 to prohibit a former Member of Congress from making a lobbying contact under such Act on behalf of a client which is a Communist country, and for other purposes.1.Short titleThis Act may be cited as the No Communist Countries Participating in Lobbying Act. 2.Prohibiting lobbying contacts by former Members of Congress on behalf of Communist countries(a)ProhibitionThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended by inserting after section 5 the following new section:5A.Prohibiting lobbying contacts by former Members of Congress on behalf of Communist countries(a)ProhibitionNotwithstanding any other provision of this Act, a former Member of Congress may not make a lobbying contact under this Act, or any communication which would be a lobbying contact under this Act if it were not disclosed under the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.), on behalf of a client which, at the time of the lobbying contact or communication, is a Communist country or an entity owned or controlled by a Communist country.(b)PenaltyIn addition to any other penalty under this Act, any person who violates subsection (a) shall be subject to a fine of not more than $25,000 for each such violation.(c)DefinitionIn this section, a Communist country means a country which is treated as a Communist country under section 620(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(f))..(b)Effective dateThe amendments made by this section shall apply with respect to lobbying contacts under the Lobbying Disclosure Act of 1995 which are made on or after the date of the enactment of this Act.